Title: Note on Hezekiah Huntington and Asa Spalding, 25 January 1805
From: Jefferson, Thomas
To: 


                                          
                            
                            [after 25 Jan. 1805]
                        
                  G: Granger says Huntington & Spalding stand on the most eminent ground of any republican lawyers in the state.
                  Huntington. poor, a uniform & persecuted republicn.
                  Spalding. rich. & not coming forward till after victory
               